DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the Applicant’s communication dated 01/04/2021.
Claims 1-20 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statement (IDS) has been submitted.

PRIORITY
This application, filed 04/30/2018, is a continuation of 14/804,911, filed 07/21/2015, which in turn Claims Priority from Provisional Application 62/028,004, filed 07/23/2014.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was provided by the Applicant’s Representative, Jonathan Roberts, on 12/24/2021.
The Examiner’s Amendment is as follows:


processing resources including at least one memory and at least one physical hardware processor coupled thereto, wherein the processing resources are configured to execute a security-enhanced application program by at least:
defining a plurality of guard regions in the memory in relation to data objects formed by the security-enhanced application program;
inserting guards in the guard regions arranged in the memory, wherein the guards are structured to include at least first and second guard values, the guards being inserted in the guard regions and structured to facilitate at least first and second checks, the first check using using , the first and second guard values being different from each other;
determining whether an operation taken by the security-enhanced application program in connection with one of the guard regions arranged in the memory is disallowed by:
	identifying an address associated with the operation,
	performing the first check in connection with the identified address, the first check generating output indicating that either the operation is allowed or that further scrutiny is needed, and
	performing the second check conditioned on the output generated by the first check indicating that further scrutiny is needed, the second check indicating whether the operation is disallowed; and
modifying the execution of the security-enhanced application program in response to a determination that the operation is determined to be disallowed, but otherwise permitting the execution of the security-enhanced application program.

8.	(Currently Amended) A method for executing a security-enhanced application program on a computing system comprising at least one memory and at least one processor, the method comprising:

inserting guards in each of the guard regions arranged in the memory, wherein the guards are structured to include at least first and second guard values, the guards inserted in each of the guard regions being structured to facilitate at least first and second checks, the first check using using , the first and second guard values being different from each other;
determining whether an operation taken by the security-enhanced application program in connection with one of the guard regions arranged in the memory is disallowed by:
	identifying an address associated with the operation,
	performing the first check in connection with the identified address, the first check generating output indicating that either the operation is allowed or that further scrutiny is needed, and
	performing the second check conditioned on the output generated by the first check indicating that further scrutiny is needed, the second check indicating whether the operation is disallowed; and
modifying the execution of the security-enhanced application program in response to a determination that the operation is determined to be disallowed, but otherwise permitting the execution of the security-enhanced application program.

14.	(Currently Amended) A non-transitory computer readable storage medium storing a security-enhanced application program which, when executed by a processor of a computing system including a memory, causes the computing system to perform operations comprising:
defining a plurality of guard regions in the memory in relation to data objects formed by the security-enhanced application program;
using using , the first and second guard values being different from each other;
determining whether an operation taken by the security-enhanced application program in connection with one of the guard regions arranged in the memory is disallowed by:
	identifying an address associated with the operation,
	performing the first check in connection with the identified address, the first check generating output indicating that either the operation is allowed or that further scrutiny is needed, and
	performing the second check conditioned on the output generated by the first check indicating that further scrutiny is needed, the second check indicating whether the operation is disallowed; and
modifying the execution of the security-enhanced application program in response to a determination that the operation is determined to be disallowed, but otherwise permitting the execution of the security-enhanced application program.


ALLOWED CLAIMS
Claims 1-20 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 8 and 14 are allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
the first check using the first guard value, the second check using the second guard value, the first check being less computationally intensive than the second check, the second check being structured to compensate for a false positive generated by application of the first check, the first and second guard values being different from each other”.

The concept of defining a plurality of guard regions in the memory in relation to data objects formed by the security-enhanced application program, as recited in Claim 1, is disclosed in cited prior art reference U.S. PGPub No. 2006/0174077 (Abadi). However, the cited reference fails to teach or suggest each inserting guards in the guard regions arranged in the memory, wherein the guards are structured to include at least first and second guard values, the guards being inserted in the guard regions and structured to facilitate at least first and second checks, the first check using the first guard value, the second check using the second guard value, the first check being less computationally intensive than the second check, the second check being structured to compensate for a false positive generated by application of the first check, the first and second guard values being different from each other.
During the course of examination, the examiner found these additional references:
Hasabnis, Niranjan et al. - Light-weight Bounds Checking, In ACM CGO'12, March 31 -April 4 2012 (Hasabnis) teaches inserting guards in the guard regions arranged in the memory, wherein the guards are structured to include at least first and second guard values, the guards being inserted in the guard regions and structured to facilitate at least first and second checks, the first check being performed in connection with the first guard value, the second check being performed in connection with the second guard value, the first check being less computationally intensive than the second check, the second check being structured to compensate for a false positive generated by application of the first check. However, the cited reference fails to at least teach or suggest the first and second guard values being different from each other, as recited in Claim 1.
U.S. PGPub No. 2006/0117169 (Peinado) teaches the second check being structured to compensate for a false positive generated by application of the first check; 
US 20080162829 (Scott; Jeffrey W. et al.) teaches a memory access instruction comprising a guarded access specifier representative of a guarded access policy.
US 20040199572 (Hunt, Galen C.  et al.) teaches nest guards within guards, in which case the inner guard is only checked when the outer guard is satisfied.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose of defining a plurality of guard regions in the memory in relation to data objects formed by the security-enhanced application program, no reasonable combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The Applicant’s amendments, in combination with the Examiner’s Amendment above, have overcome the pending objections and prior art rejections. 

Independent Claim 8 recites limitations comparable to those discussed above with respect to independent Claim 1 and therefore is also considered allowable. Claims 9-13 depend on the aforementioned independent claim, and therefore also allowed.
Independent Claim 14 recites limitations comparable to those discussed above with respect to independent Claim 1 and therefore is also considered allowable. Claims 15-20 depend on the aforementioned independent claim, and therefore also allowed.
Therefore, all of the previous objections and rejections have been removed, and the current Claims 1-20 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/JOHN B KING/Primary Examiner, Art Unit 2498